In so far as the county is concerned, in my opinion there can be no implied liability, not only because the Board of County Commissioners were purporting to act for the petitioner, or the district to be paved, and the total cost being assessed upon the abutting lots, but because we have expressly held that any contract of this nature, involving more than $300.00, made by such a Board *Page 488 
without compliance with the competitive bidding statute (Sec. 2191 C.G.L.) is illegal and void, and being prohibited by law, no implied liability can arise from the transaction. See the recent case of Board of Public Instruction v. Cooey, 175 So. 219, and the Florida cases therein cited.